Citation Nr: 0618029	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  05-01 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for partial amputation of 
the great toes, bilaterally.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought.  

The veteran had also perfected appeals as to claims for 
assignment of higher disability evaluations for plantar foot 
calluses, bilaterally and for onychomycosis of the toenails, 
bilaterally.  However, the veteran withdrew those appeals in 
a written statement received in February 2005.  Accordingly, 
the Board is without further jurisdiction as to those claims.  
38 C.F.R. § 20.204 (2005).

In April 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.


FINDING OF FACT

At his April 2006 video conference hearing, the veteran 
withdrew his remaining claim for service connection for 
bilateral partial amputation of the great toes.




CONCLUSION OF LAW

Because the appellant has withdrawn his appeal relating to 
the issue of entitlement to service connection for service 
connection for bilateral partial amputation of the great 
toes, the Board does not have jurisdiction to consider the 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202.  Withdrawal may be made by the appellant or by his 
or her authorized representative.  38 C.F.R. § 20.204.  The 
veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal, and it must be dismissed.

In a determination dated in August 2004, the RO inter alia 
denied the veteran's claim for entitlement to service 
connection for bilateral partial amputation of the great 
toes.  The veteran filed an NOD as to that determination in 
September 2004, an SOC was issued in December 2004, and the 
veteran perfected his appeal in January 2005.

At his April 2006 video conference hearing, the veteran 
withdrew his claim for service connection for bilateral 
partial amputation of the great toes.  This constitutes a 
withdrawal of the appeal with regard to that matter.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review that claim, and it must therefore 
be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), 
(d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



ORDER

The appeal as to the claim of entitlement to service 
connection for bilateral partial amputation of the great toes 
is dismissed



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


